Notice of Pre-AIA  or AIA  Status
The present application, filed on or after April 23, 2019, is being examined under the first inventor to file provisions of the AIA .

Detailed action 
Claims 1, 3-7, 10, 12-17 and 19-20 are pending and are being considered.
Claims 2, 8-9, 11 and 18 have been cancelled.
Claims 1, 3-6, 10, 13-15, 17 and 19-20 have been amended.
112b has been withdrawn due to amendments and/or cancelation of claims.

Examiner’s Notes: The examiner notes that tangible storage device in claim 10 is a non-transitory storage medium excludes signal per se.  See [0027 and 0185].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 and 11/30/2021 was filed after the mailing date of the application 16/392404 on 04/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to 103
Applicants argument filled on 11/30/2021 have been fully considered and are partially persuasive. In response to applicants argument on page 11 of remarks that the amended limitation “and responsive to determining whether one or more predetermined terms and conditions defined in a smart contract are met based on tracking the stored non-physical attributes, triggering an action by an enterprise asset management system (EAM)” is not taught by the cited reference. The examiner (i.e. equivalent to tracking non-physical attribute) and behave a certain way based on whether or not the output is currently unspent. The contract may be considered to be complete (terminated) once the UTXO is spent. This condition may be stated within the contract (i.e. equivalent to condition defined within smart contract). See on [0047-0050] teaches contract may define: i) at least one condition; and ii) at least one action whose performance is dependent upon the evaluation of the condition (i.e. eqivallent to condition defined in smart contract). The condition may be a test which can be evaluated to true or false. The condition may be part of the contract. Completion or performance of the condition may be required for fulfilment of the contract. The condition may be completed if it evaluates to true. Further teaches observing the blochchain state by checking whether the contract has been terminated by determining whether the unspent transaction UTXO is in the list of unspent transaction outputs for the blockchain (i.e. equivalent to tracking physical attribute). The agent (i.e. equivalent to enterprise asset management system (EAM)) may perform an action based upon the spent or unspent status of the UTXO (i.e. action based on condition being met). See also on [0074] teaches the system may also comprise a suitably configured computing-based entity or agent. The agent may be arranged to monitor and/or search the blockchain. It may be arranged to perform at least one action based upon the state of the blockchain. It may be arranged to determine whether the UTXO has been spent or not. It may be arranged to perform one or more actions based on whether or not the UTXO has been spent. For more detail see the rejection below. 
Rest of applicant’s argument are moot in view of new grounds of rejection. The argument do not apply to the current art being used. 


                                               Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 10, 12-17 and 19 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (hereinafter Peterson) (US 20190005195) in view of Wright et al (US 20190057382) and further in view of Ludwig et al (hereinafter Ludwig) (US 20200050163).

Regarding claim 1 Peterson teaches a method for managing a digital representation of a physical asset, comprising: (Peterson on [0006] teaches method for managing digital twin of patient. the digital twin representing the digital representation of the first patient);
storing, in a blockchain, physical properties of a physical asset that is linked to the digital representation in a digital twin (Peterson [0035] teaches digital representation of information of a physical device/system/person in a digital twin, the digital twin includes a physical object in real space, a digital twin of that physical object that exists in a virtual space, and information linking the physical object with its digital. See on [0037] teaches Sensors connected to the physical object (e.g., the patient 110) can collect data and relay the collected data 120 to the digital twin 130 (i.e. storing properties of physical asset). See on [0039] teaches the digital twin 130 of the patient 110 can be used for monitoring physical behavior of the patient 110 (i.e. tracking physical property). Further teaches using sensor data and historical information monitoring current and/or potential future condition of the patient. See on [0055] teaches behavioral information (i.e. physical property) of patient can be document and monitored in a digital twin);
(Peterson on [0042] teaches features, trends, indicators, traits, etc., can be tagged and/or otherwise labeled in the digital twin 130 to allow the practitioner to quickly and easily view designated parameters, values, trends, alerts, etc. See Fig 2 and text on [0048] teaches patient digital twin 130 includes electronic medical record (EMR) 210 information, images 220, genetic data 230, laboratory results 240, demographic information 250, social history 260 (i.e. non-physical attribute of physical asset). See Fig 7 and text on [0056] teaches storing and monitoring environmental information of patent in digital twin. Information regarding environmental factors 330 can include home 710, air 720, water 730, pets 740, chemicals 750, family 760, etc. Thus, one or more social/environmental factors 330 can be modeled for the patient 110 via the patient's digital twin 130. Furthermore Fig 8 and text on [0057] teaches storing and monitoring cost related information people 810, diagnosis 820, therapy 830, bricks and mortar 840, technology 850, legal and insurance 860, materials 870, etc. (i.e. non-physical attribute). Thus, one or more costs 350 can be modeled for the patient 110 via the patient's digital twin 130. Estimated cost 350 associated with a particular recommendation for action, treatment, prevention, etc., can be evaluated based at least in part on cost 350 via the patient digital twin 130);
Although Peterson teaches triggering an cation by an enterprise asset management system, but fails to explicitly teach responsive to determining whether one or more predetermined terms and conditions defined in a smart contract are met based on tracking the stored non-physical attributes, triggering an action by an enterprise asset management system (EAM), wherein the smart contract governs how the digital twin is created, changed, or discarded. However, Wright from analogous art teaches and responsive to determining whether one or more predetermined terms and conditions defined in a smart contract are met based on tracking the stored non-physical attributes, triggering an action by an enterprise asset management system (EAM) (Wright on [0074] teaches the agent may be arranged to monitor and/or search the blockchain. It may be arranged to perform at least one action based upon the state of the blockchain. It may be arranged to determine whether the UTXO has been spent or not (i.e. condition). It may be arranged to perform one or more actions based on whether or not the UTXO has been spent. See on [0148-0152] teaches monitor the blockchain and behave a certain way based on whether or not the output is unspent. In other words, while this output remains within the UTXO list on the blockchain (i.e. the transaction is still unspent), this indicates the validity of the contract pointed or referred to by the metadata. The contract is considered to be complete once this output is spent. This condition (that the contract remains valid/open only as long as a UTXO exists for it) can be a condition of the contract itself. See on [0328-0333 and 0344-0347] teaches monitors the state of the blockchain and can cause transactions to be written to the blockchain.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Wright into the teaching of Peterson by executing smart contract stored on a blockchain based on a condition. One would be motivated to do so in order to improve overall performance and provide enhanced security of physical asset (Wright on [0008-0009]).

The combination of Peterson and Wright fails to explicitly teach wherein the smart contract governs how the digital twin is created, changed, or discarded, however Ludwig from analogous art teaches wherein the smart contract governs how the digital twin is created, changed, or discarded (Ludwig on [0007] teaches computing device that is configured to create each digital twin in the registry in response to detecting an addition of the physical device into the automation system. See on [0010] teaches a digital twin may then be generated based on the type information and the properties (i.e. how digital twin is generated). Once generated, the digital twin may be stored in a repository with information describing relationships of new physical device and other physical devices in the automation system. See on [0029-0030] teaches the human machine interface system HMI (i.e. govern the creation of digital twin) generates a digital twin and saves it in the registry).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ludwig into the combined teaching of Peterson and Wright by governing the generation of digital twin. One would be motivated to do so in order to improve overall performance of physical asset enable visibility and accessibility of real world objects in controller programming environments (Ludwig on [0004]).


Regarding claim 10 Peterson teaches a computer program product for managing a digital representation of a physical asset, comprising programming instructions stored on a tangible storage device of a computer, the programming instructions being executable by a processor of the computer to perform a method, the programming instructions comprising instructions for: (Peterson on [0006] teaches method for managing digital twin of patient. the digital twin representing the digital representation of the first patient. See on [0005] teaches computer-readable storage medium including instructions which, when executed by a processor, cause a machine to implement an apparatus. The example apparatus includes at least a patient digital twin of a first patient);
storing, in a blockchain, physical properties of a physical asset that is linked to the digital representation in a digital twin (Peterson [0035] teaches digital representation of information of a physical device/system/person in a digital twin, the digital twin includes a physical object in real space, a digital twin of that physical object that exists in a virtual space, and information linking the physical object with its digital. See on [0037] teaches Sensors connected to the physical object (e.g., the patient 110) can collect data and relay the collected data 120 to the digital twin 130 (i.e. storing properties of physical asset). See on [0039] teaches the digital twin 130 of the patient 110 can be used for monitoring physical behavior of the patient 110 (i.e. tracking physical property). Further teaches using sensor data and historical information monitoring current and/or potential future condition of the patient. See on [0055] teaches behavioral information (i.e. physical property) of patient can be document and monitored in a digital twin);
 storing, in the blockchain,  non-physical attributes of the physical asset that is linked to the digital twin as context that defines a relationship of the physical asset with other physical assets (Peterson on [0042] teaches features, trends, indicators, traits, etc., can be tagged and/or otherwise labeled in the digital twin 130 to allow the practitioner to quickly and easily view designated parameters, values, trends, alerts, etc. See Fig 2 and text on [0048] teaches patient digital twin 130 includes electronic medical record (EMR) 210 information, images 220, genetic data 230, laboratory results 240, demographic information 250, social history 260 (i.e. non-physical attribute of physical asset). See Fig 7 and text on [0056] teaches storing and monitoring environmental information of patent in digital twin. Information regarding environmental factors 330 can include home 710, air 720, water 730, pets 740, chemicals 750, family 760, etc. Thus, one or more social/environmental factors 330 can be modeled for the patient 110 via the patient's digital twin 130. Furthermore Fig 8 and text on [0057] teaches storing and monitoring cost related information people 810, diagnosis 820, therapy 830, bricks and mortar 840, technology 850, legal and insurance 860, materials 870, etc. (i.e. non-physical attribute). Thus, one or more costs 350 can be modeled for the patient 110 via the patient's digital twin 130. Estimated cost 350 associated with a particular recommendation for action, treatment, prevention, etc., can be evaluated based at least in part on cost 350 via the patient digital twin 130);
Although Peterson teaches triggering an cation by an enterprise asset management system, but fails to explicitly teach responsive to determining whether one or more predetermined terms and conditions defined in a smart contract are met based on tracking the stored non-physical attributes, triggering an action by an enterprise asset management system (EAM), wherein the smart contract (Wright on [0074] teaches the agent may be arranged to monitor and/or search the blockchain. It may be arranged to perform at least one action based upon the state of the blockchain. It may be arranged to determine whether the UTXO has been spent or not (i.e. condition). It may be arranged to perform one or more actions based on whether or not the UTXO has been spent. See on [0148-0152] teaches monitor the blockchain and behave a certain way based on whether or not the output is unspent. In other words, while this output remains within the UTXO list on the blockchain (i.e. the transaction is still unspent), this indicates the validity of the contract pointed or referred to by the metadata. The contract is considered to be complete once this output is spent. This condition (that the contract remains valid/open only as long as a UTXO exists for it) can be a condition of the contract itself. See on [0328-0333 and 0344-0347] teaches monitors the state of the blockchain and can cause transactions to be written to the blockchain.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Wright into the teaching of Peterson by executing smart contract stored on a blockchain based on a condition. One would be motivated to do so in order to improve overall performance and provide enhanced security of physical asset (Wright on [0008-0009]).

The combination of Peterson and Wright fails to explicitly teach wherein the smart contract governs how the digital twin is created, changed, or discarded, however Ludwig from analogous art teaches wherein the smart contract governs how the digital twin is created, changed, or discarded (Ludwig on [0007] teaches computing device that is configured to create each digital twin in the registry in response to detecting an addition of the physical device into the automation system. See on [0010] teaches a digital twin may then be generated based on the type information and the properties (i.e. how digital twin is generated). Once generated, the digital twin may be stored in a repository with information describing relationships of new physical device and other physical devices in the automation system. See on [0029-0030] teaches the human machine interface system HMI (i.e. govern the creation of digital twin) generates a digital twin and saves it in the registry).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ludwig into the combined teaching of Peterson and Wright by governing the generation of digital twin. One would be motivated to do so in order to improve overall performance of physical asset enable visibility and accessibility of real world objects in controller programming environments (Ludwig on [0004]).
Regarding claim 17 Peterson teaches A computer system for managing a digital representation of a physical asset, comprising (Peterson on [0006] teaches method for managing digital twin of patient. the digital twin representing the digital representation of the first patient. See on [0004] teaches an apparatus including a processor and a memory. The example processor is to configure the memory according to a patient digital twin of a first patient);
a processor; and a tangible storage device storing a plurality of programming instructions for execution by the processor to perform a method, the method comprising (Peterson on [0004-0005] teaches provide an apparatus including a processor and a memory. The example processor is to configure the memory according to a patient digital twin of a first patient);
storing, in a blockchain, physical properties of a physical asset that is linked to the digital representation in a digital twin (Peterson [0035] teaches digital representation of information of a physical device/system/person in a digital twin, the digital twin includes a physical object in real space, a digital twin of that physical object that exists in a virtual space, and information linking the physical object with its digital. See on [0037] teaches Sensors connected to the physical object (e.g., the patient 110) can collect data and relay the collected data 120 to the digital twin 130 (i.e. storing properties of physical asset). See on [0039] teaches the digital twin 130 of the patient 110 can be used for monitoring physical behavior of the patient 110 (i.e. tracking physical property). Further teaches using sensor data and historical information monitoring current and/or potential future condition of the patient. See on [0055] teaches behavioral information (i.e. physical property) of patient can be document and monitored in a digital twin);
 storing, in the blockchain,  non-physical attributes of the physical asset that is linked to the digital twin as context that defines a relationship of the physical asset with other physical assets (Peterson on [0042] teaches features, trends, indicators, traits, etc., can be tagged and/or otherwise labeled in the digital twin 130 to allow the practitioner to quickly and easily view designated parameters, values, trends, alerts, etc. See Fig 2 and text on [0048] teaches patient digital twin 130 includes electronic medical record (EMR) 210 information, images 220, genetic data 230, laboratory results 240, demographic information 250, social history 260 (i.e. non-physical attribute of physical asset). See Fig 7 and text on [0056] teaches storing and monitoring environmental information of patent in digital twin. Information regarding environmental factors 330 can include home 710, air 720, water 730, pets 740, chemicals 750, family 760, etc. Thus, one or more social/environmental factors 330 can be modeled for the patient 110 via the patient's digital twin 130. Furthermore Fig 8 and text on [0057] teaches storing and monitoring cost related information people 810, diagnosis 820, therapy 830, bricks and mortar 840, technology 850, legal and insurance 860, materials 870, etc. (i.e. non-physical attribute). Thus, one or more costs 350 can be modeled for the patient 110 via the patient's digital twin 130. Estimated cost 350 associated with a particular recommendation for action, treatment, prevention, etc., can be evaluated based at least in part on cost 350 via the patient digital twin 130);
Although Peterson teaches triggering an cation by an enterprise asset management system, but fails to explicitly teach responsive to determining whether one or more predetermined terms and (Wright on [0074] teaches the agent may be arranged to monitor and/or search the blockchain. It may be arranged to perform at least one action based upon the state of the blockchain. It may be arranged to determine whether the UTXO has been spent or not (i.e. condition). It may be arranged to perform one or more actions based on whether or not the UTXO has been spent. See on [0148-0152] teaches monitor the blockchain and behave a certain way based on whether or not the output is unspent. In other words, while this output remains within the UTXO list on the blockchain (i.e. the transaction is still unspent), this indicates the validity of the contract pointed or referred to by the metadata. The contract is considered to be complete once this output is spent. This condition (that the contract remains valid/open only as long as a UTXO exists for it) can be a condition of the contract itself. See on [0328-0333 and 0344-0347] teaches monitors the state of the blockchain and can cause transactions to be written to the blockchain.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Wright into the teaching of Peterson by executing smart contract stored on a blockchain based on a condition. One would be motivated to do so in order to improve overall performance and provide enhanced security of physical asset (Wright on [0008-0009]).

The combination of Peterson and Wright fails to explicitly teach wherein the smart contract governs how the digital twin is created, changed, or discarded, however Ludwig from analogous art teaches wherein the smart contract governs how the digital twin is created, changed, or discarded (Ludwig on [0007] teaches computing device that is configured to create each digital twin in the registry in response to detecting an addition of the physical device into the automation system. See on [0010] teaches a digital twin may then be generated based on the type information and the properties (i.e. how digital twin is generated). Once generated, the digital twin may be stored in a repository with information describing relationships of new physical device and other physical devices in the automation system. See on [0029-0030] teaches the human machine interface system HMI (i.e. govern the creation of digital twin) generates a digital twin and saves it in the registry).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ludwig into the combined teaching of Peterson and Wright by governing the generation of digital twin. One would be motivated to do so in order to improve overall performance of physical asset enable visibility and accessibility of real world objects in controller programming environments (Ludwig on [0004]).


Regarding claim 3, 12 and 19 the combination of Peterson, Wright and Ludwig teaches all the limitations of claim 1, 10 and 17 respectively above, Peterson teach wherein the action comprises: instantiating the digital representation of the physical asset (Peterson on [0168] teaches sensors associated with the patient 110 can supplement the modeled information of the patient digital twin 130, which can be stored and/or otherwise instantiated in a cloud-based computing environment for access by a plurality of systems with respect to the patient 110).
Regarding claim 4, 13 and 20 the combination of Peterson, Wright and Ludwig  teaches all the limitations of claim 1, 10 and 17 respectively, Peterson further teaches wherein one or more tasks associated with managing the digital representation are performed by the electronic asset management (EAM) system, and wherein the method further comprises (Peterson on [0102 and 0143] teaches A pre-operative (pre-op) smart protocol can identify lab(s), imaging, patient education, and/or other pre-op task(s) to be executed by the patient 110 and/or provider(s) prior to a procedure, for example. The smart protocol can guide the patient 110 and/or provider(s) through pre-op task(s) and compare digital twin 130 modeling for likely outcome to actual pre-op information).
activating, by the EAM, the digital representation and receiving, by the EAM, from the digital representation, based on the activation, one or more readings from one or more Internet-of-Things (IoT) sensors of the physical asset (Peterson [0037] teaches Sensors connected to the physical object (e.g., the patient 110) can collect data and relay the collected data 120 to the digital twin 130. See on [0065] teaches the digital representation forming the digital twin 130 can be extracted from a plurality of available sources, such as sensor data, patient 110 input, family and/or friend input, EMR records, lab results, image data).

Regarding claim 5 and 14 the combination of Peterson, Wright and Ludwig  teaches all the limitations of claim 1 and 10 respectively Wright further teaches further comprising: writing data of one or more events associated with the digital representation as entries to the blockchain (Wright on [0328, 0333 and 0348] teaches writing transaction onto block chain ledger. See on [0091 0193 and 0197--0198] teaches transaction associated with asset (e.g. home) (i.e. physical asset) and creating a key representing the asset (i.e. digital representation);
detecting, based on the data of one or more events written to the blockchain, that one or more additional conditions defined in the smart contract are satisfied (Wright on [0010] teaches The contract may be a document, file or other mechanism which defines a set of behaviour(s) that can be triggered under specified condition. See on [0047] teaches the contract may define, at least one condition; and ii) at least one action whose performance is dependent upon the evaluation of the condition. The condition may be a test which can be evaluated to true or false (i.e. additional condition). See on [0328-0333 and 0344-0347] teaches monitors the state of the blockchain and can cause transactions to be written to the blockchain. A code block containing an "if condition then action" (ICTA) statement is executed; the action may be any action on or off the blockchain. See on [0350-0351] teaches could monitor the date and time (i.e. when a certain date and time are reached) or monitor the weather (i.e. when the temperature is below 10.degree. C. and it is raining), monitor the conditions of a contract or a trust (i.e. when company A buys company B). Then action` section of the ICTA code block can execute a number of actions. See on [0207] teaches a number of conditions within the contract).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Wright into the teaching of Peterson by executing smart contract stored on a blockchain based on a condition. One would be motivated to do so in order to improve overall performance and provide enhanced security of physical asset (Wright on [0008-0009]).

Regarding claim 6 and 15 the combination of Peterson, Wright and Ludwig  teaches all the limitations of claim 5 and 14 respectively, Wright further teaches wherein the one or more events comprise a change-in-ownership event, the method further comprising (Wright on [0193] teaches publish his ownership of an asset (e.g. his home) onto the Blockchain. See on [0201] teaches the transaction to publish the ownership of the asset onto the Blockchain. Firstly, Bob provides some funding to the asset, then the asset publishes itself.);
generating a new smart contract based on entries written to the blockchain (Wright on [0033] teaches The Contract Issuer may create a new Contract Document and publish this to the Repository. See on [0061] teaches generating sub contract. See on [0103 and 0109] teaches creating contract and sub contract).
The motivation for claim 6 and 15 is same motivation as claim 5 and 14.
7 and 16 the combination of Peterson, Wright and Ludwig  teaches all the limitations of claim 1 and 10 respectively Wright further teaches triggering a change in a length-of-agreement attribute of the digital representation for a duration determined in the smart contract (Wright on [0040-0042] teaches creating a new transaction, with a locktime set to the expiry time of the contract, paying the output from the transaction back to the public key hash; OR For a rolling duration contract: using an automated computing agent to detect the transaction on the blockchain and wait until the contract expiry time before triggering code to roll it into a new contract; OR  For a completion-based contract (where x of y entities agree that the contract has been fulfilled): creating a m of n multi-signature transaction and issuing it to these entities to co-sign upon completion).
The motivation for claim 7 and 16 is same motivation as claim 5 and 14.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/Examiner, Art Unit 2436                                                                                                                                                                                                        /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436